DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 1/1/21.

It is requested that applicant cancel claims 17-20 in response to this action to facilitate the issue process if the application is ultimately allowed.

The specification is objected to as failing to provide proper support for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Reference to the 15 degree orientation should be added to the specification text to provide support for the language of claims 4 and 15.

The disclosure is objected to because of the following informalities:
Page 7 – line 22, “cart 110” should be –cart 100--. 
 Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, “the full-dump orientation” lacks antecedent basis and is not understood.
Claim 8, “the full-dump orientation” lacks antecedent basis and is not understood.
Claim 10, “the full-dump orientation” lacks antecedent basis and is not understood.  Note a similar confusing term appears in dependent claim 11.  Finally, the phrase “is intermediate…articulation axis” is generally awkward and not understood.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 USC 102(a)(1) as being anticipated by Pieschel et al. ‘141.
Pieschel teaches a dumping cart (100, figure 22 embodiment) comprising a chassis (108+), an article retaining bed (at 102) pivotably coupled to the chassis along an articulation axis (at 120) wherein the article retaining bed comprises a bed floor.  The device further includes  a set of front wheels (104) having a front wheel rotation axis and a set of rear wheels (160) having a rear wheel rotation axis and 
Claim 2, the claim is not understood for the reasons discussed above in the section 112 paragraph rejection.   As best understood, the Pieschel device is configured as broadly claimed.
Claim 3, as the device is moved from the position at A* to the position at C* of figure 22, it would define an intervening position fairly readable on the dump orientation as broadly claimed.
Claim 6, as the device is moved from the position at A* to the position at C* of figure 22, it would define an intervening position fairly readable on the dump orientation as broadly claimed.  The front and rear wheels in this position would touch the underlying supporting surface/ground.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pieschel et al. ‘141.
Claim 4, Pieschel teaches all of the features of claim 3 as discussed above but fails to specifically teach that the bed floor is within 15 degrees of vertical when the articulation axis is in the dump orientation – the reference is silent as to the described bed angles in the various disclosed tilted positions.
It is noted that the position of figure C* in figure 22 appears to show the bed floor as being within or very close to being within 15 degrees of vertical.  Moreover as discussed above, the relied upon “dump orientation” of Pieschel could occupy the intervening position of the dump bed immediately adjacent to and just prior to the position at C* as the device moves from the A* position to the C* position.
A very minor modification to the dump angle of Pieschel in the dump orientation would be considered a mechanical expedient obvious to one of ordinary skill in the art to adjust the flow rate of dumped material.  In this case then, specific recitation of the angle of the bed floor as being within 15 degrees of vertical would not constitute a patentably distinct departure from the teachings of Pieschel.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 10-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 and 12-16 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brant, Kielinski, and Rumpkeare are cited as additional examples of other known dump carts in the art.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612